DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/25/2021 has been entered.
Claims 1-6, 8-16 and 18-20 are pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein the penetrable interlace forms a planar face of at least a part of a front of the covering and is bounded by the top, the bottom and the sides, the planar face is present in the mitt with or without the user's hand inserted in the interior space".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "wherein the manually handled object includes at least one of a bolt or a nut", which renders the claim indefinite. First, it is noted that a manually handled object is generally considered to be a single item.  Does Applicant mean that the manually handled object may be more than one item, such as a bolt AND a nut?  Second, the phrase "one of a bolt or a nut" is grammatically incorrect because "one of" is combined with "or".  It is suggested to use "one of a bolt and a nut" or alternatively "a bolt or a nut".  For examination purposes, the limitation has been construed to be "wherein the manually handled object includes a bolt or a nut".
	Claim 1 recites the limitation "the longitudinal axis".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear where the longitudinal axis is located.  For examination purposes, the limitation has been construed to be a longitudinal axis of the mitten.
Claim 1 recites the limitation "the mitt including at least an additional penetrable interlace at least one of the sides", which renders the claim indefinite.  The claimed concept is unclear because of stacking "at least an additional penetrable interlace" and "at least one of the sides".  For examination purposes, the limitation has been construed to be "at least one of the sides including at least an additional penetrable interlace".
Claims 2-6, 8-16 and 18-20 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kisilevich (US 2015/0352408 A1) in view of Chanet (FR 2874481 A1).
Regarding claim 1, Kisilevich discloses a mitt (hand covering 10 having a single cavity for holding a hand; referencing figs. 1-2; paras. 0030-0031) having a loose-fitting fabric covering (mitt body 11 with both sides 14 and 16 made of a mesh fabric, and the mitt body 11 allows fingers to spread apart and also allows water to pass through, therefore the mitt body having a loose-fitting fabric covering; referencing finger positions shown in figs. 1-2; paras. 0031-0033) interfacing a wrist cuff (formed by a wrist portion of mitt body 11 and wrist strap 13; figs. 1-2; para. 0031) at a proximal end thereof (figs. 1-2; para. 0031), 
the covering comprising a penetrable interlace of material bands (a mesh fabric formed from woven fibers, wherein woven fibers are interlaced; figs. 1-2; para. 0032) defining a plurality of insertion points at intersections therebetween (mesh openings defined in the mesh fabric with a selected mesh size; figs. 1-2; paras. 0032-0033) operable to permit a manually handled object to be pressed through one of the plurality of insertion points into an interior of the mitt (the mesh openings allow water to pass through at a certain rate, therefore allow a manually handled object in suitable sizes to be pressed through into the mitt; figs. 1-2; paras. 0032-0033), the one of the plurality of insertion points preventing the manually handled object from inadvertently exiting the fabric covering (a mesh opening formed by a fabric is capable of preventing an object with a larger size than the mesh opening from exiting the mesh fabric; para. 0032), 
the fabric covering defining an interior space (the single cavity; referencing figs. 1-2; para. 0031) configured to receive a user's hand (referencing figs. 1-2; para.0031) and permitting relatively free manipulation of fingers and a thumb of the user's hand when the user's hand is inserted through the wrist cuff and into the fabric covering (the mitt is made of elastic fabric material and intended to allow water pass through thereby inducing increased drag or resistance, therefore the interior space allows relatively free manipulation of the user's fingers and a thumb; referencing finger positions depicted in figs. 1-2; paras. 0030-0032), wherein the manually handled object includes a bolt or a nut (such as a bolt having a diameter of 1/4 inch).
wherein the covering has a top (dorsal side 16; fig. 2; paras. 0019, 0032), a bottom (palm side 14; fig. 1; paras. 0018, 0032) and sides (two lateral sides; see annotated fig. 1) with respect to a longitudinal axis (see annotated figs. 1; paras. 0018-0019), wherein the penetrable interlace forms a planar face (at the side of finger tips of the user; see annotated fig. 1) of at least a part of a front of the covering and is bounded by the top, the bottom and the sides (see annotated fig. 1), the planar face is present in the mitt with or without the user's hand inserted in the interior space (the planar face is present at least when the user's hand inserted in the interior space as depicted in fig. 1; see annotated fig. 1), at least one of the sides including at least an additional penetrable interlace (at a lateral side of the user's hand; see annotated fig. 1; para. 0032).
Kisilevich does not disclose wherein the bands of the woven mesh fabric are orthogonal flat material bands.  However, Chanet teaches wherein a mesh fabric (a textile material comprising mesh openings 43; fig. 4; see English translation; page 2, para. 1; page 3, para. 2) formed by weaving orthogonal flat material bands (formed by weaving flattened bands 41, 42 in weft and warp directions; fig. 4; page 2, paras. 1-2; page 3, para. 2; page 5; para. 2).  Both Kisilevich and Chanet teach a woven mesh fabric which allows water to pass through at a certain rate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the woven mesh fabric as disclosed by Kisilevich, with wherein the bands are orthogonal flat material bands, as taught by Chanet, in order to provide a durable mesh fabric for the mitt with a desired weave pattern and simultaneously allow sufficient flexibility of the mitt for water to pass through.
Kisilevich does not explicitly disclose wherein the additional penetrable interlace being orthogonal to the planar face.  However, Fig. 1 of Kisilevich appears to show that the additional penetrable interlace being orthogonal to the planar face (see annotated fig. 1).  In addition, one of ordinary skill of the art would recognize that the shape of a mitt generally matches the shape of a human's hand and a fingertip of a human hand is generally orthogonal to a lateral side of the human hand.  Therefore, one of ordinary skill in the art would recognize that Kisilevich's additional penetrable interlace meets the claimed structural feature.
Regarding claim 2, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, but Kisilevich does not explicitly disclose wherein each band alternates over and under each other consecutive orthogonal band.  However, Chanet teaches wherein each band alternates over and under each other consecutive orthogonal band (see fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the woven mesh fabric as disclosed by Kisilevich, with wherein each band alternates over and under each other consecutive orthogonal band, as taught by Chanet, in order to provide a durable mesh fabric for the mitt with a desired weave pattern.
Regarding claim 3, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 2, but Kisilevich does not explicitly disclose wherein the bands have a width of greater than 1 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the bands, with wherein the bands have a width of greater than 1 cm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  
Kisilevich does not explicitly disclose wherein edges of parallel adjacent bands lie less than 3 mm apart.  However, Kisilevich does disclose wherein the mesh size defined by the edges of parallel adjacent bands is selectable in order to provide the desired amount of permeability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the mesh size of the mitt as disclosed by Kisilevich, with wherein edges of parallel adjacent bands lie less than 3 mm apart, based on the mesh size required for a desired water permeation rate.  Further, Chanet teaches wherein edges of parallel adjacent bands lie less than 3 mm apart (the free space between four adjacent bands, has its largest dimension of less than 1.5 mm; fig. 4; page 4, para. 1).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mitt as disclosed by Kisilevich, with wherein edges of parallel adjacent bands lie less than 3 mm apart, as taught by Chanet, in order to provide a durable mesh fabric for the mitt which allows sufficient flexibility of the mitt for water to pass through.
Regarding claim 4, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, and Kisilevich further discloses wherein the material bands are elastic (para. 0032).
	Regarding claim 5, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, and Kisilevich further discloses wherein the penetrable interlace perpendicularly intersects a longitudinal axis of the mitten through the cuff (hand covering body 11 comprising a front portion adjacent to a user's finger tips; wherein the front portion formed by the penetrable interlace perpendicularly intersects a longitudinal axis of the mitt through the cuff when the mitt is in use to accommodate a hand of a user; see annotated fig. 1; para. 0032).
Regarding claim 6, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 5, and Kisilevich further discloses wherein the penetrable interlace is rectangular (a selected area of the front portion intersecting the longitudinal axis, wherein the selected area can be rectangular because of the flexibility of the mitt; not shown in drawing; referencing annotated fig. 1; para. 0032).
Regarding claim 8, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, and Kisilevich further discloses wherein a top edge of the front lies closer to the longitudinal axis as compared to a bottom edge thereof (when the longitudinal axis is selected to be closer to a top edge of the front as compared to a bottom edge thereof; referencing annotated fig. 1; para. 0032).
Regarding claim 9, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, and Kisilevich further discloses wherein the covering comprises a transparent or semi-transparent screen for viewing an interior of the covering (the covering formed by a mesh fabric with a large mesh size, which is a transparent or semi-transparent screen; figs. 1-2; para. 0032).
Regarding claim 10, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 9, and Kisilevich further discloses wherein the screen comprises a mesh (the covering formed by mesh fabric; figs. 1-2; para. 0032).
Regarding claim 11, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 9, and Kisilevich further discloses wherein the screen is located at a top of the covering (the entire mitt body, including a top of the covering, formed by mesh fabric; figs. 1-2; para. 0032).
Regarding claim 12, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 11, and Kisilevich further discloses wherein at least one of the sides and a bottom of the covering comprises a further transparent or semi-transparent screen (the entire mitt body, including the sides and the bottom of the covering, formed by a mesh fabric with a large mesh size, i.e., a transparent or semi-transparent screen; figs. 1-2; para. 0032).
Regarding claim 13, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, and Kisilevich further discloses wherein the cuff comprises a tightenable outer cuff band (wrist strap 13; figs. 1-2; para. 0031).
Regarding claim 18, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, and Kisilevich further discloses wherein the mitt further comprises a screen at the top of the mitt (mesh fabric on palm side 14; see fig. 1; para. 0032) and a further screen at the bottom of the mitt (mesh fabric on dorsal side 16; see fig. 2; para. 0032).
Regarding claim 19, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, and Kisilevich further discloses wherein the penetrable interlace comprises at least four bands in each orthogonal orientation (the entire mitt body 11 is a penetrable interlace; see figs. 1-2; para. 0032), thereby defining at least nine insertion points at respective intersections therebetween (see figs. 1-2; para. 0032).  Further, it would have been an obvious matter of design choice to one skilled in the art before the effective filling date of the invention to have configured the size of the penetrable interlace, defined by the number of bands and the number of insertion points when other parameters are determined, based on an intended use.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 20, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 1, but Kisilevich does not disclose a method of securing manually handled objects using a mitt as claimed, the method comprising donning the mitt on a hand, tightening the cuff and pressing a manually handled object through one of the plurality of insertion points of the penetrable interlace of the orthogonal flat material bands.  However, Kisilevich does disclose a method of using the mitt in the context of describing the structural features of the mitt (para. 0033; claim 7), the method comprising donning the mitt on a hand (para. 0033; claim 7), tightening the cuff (para. 0031) and pressing water through one of the plurality of insertion points of the penetrable interlace of the orthogonal flat material bands (a user moves hand in water, which exerts a pressure on water and cause water to pass through the insertion points of the penetrable interlace; para. 0033).  Although Kisilevich does not disclose the method is using the mitt to secure a manually handled object by pressing a manually handled object through one of the plurality of insertion points of the penetrable interlace, the method of using the mitt to secure a manually handled object is deemed as a new use for an old structure, and the new use is directed to a known property of the old structure, i.e, the penetrable property of the mitt; therefore the claim is unpatentable.  See MPEP 2112.02, II.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kisilevich (US 2015/0352408 A1) and Chanet (FR 2874481 A1) and further in view of Stout (US 5,699,632 A).
Regarding claim 14, Kisilevich and Chanet, in combination, disclose the mitt as claimed in claim 13, but Kisilevich does not disclose wherein the outer cuff band has an end which doubles back through a buckle and the end has an inner fastener surface which fastens to an outer fastener surface of the band thereunderneath.  However, Stout teaches wherein a mitt (mitt 10; fig. 1; col. 3, ll. 14-16) comprising an outer cuff band (strap 48; fig. 3; col. 5, ll. 8-17), which has an end which doubles back through a buckle (slide ring 46; fig. 3; col. 5, ll. 8-17) and the end has an inner fastener surface which fastens to an outer fastener surface of the band thereunderneath (hook and loop fasteners on opposing surfaces of strap 48; fig. 3; col. 5, ll. 8-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mitt as disclosed by Kisilevich, with wherein the outer cuff band has an end which doubles back through a buckle and the end has an inner fastener surface which fastens to an outer fastener surface of the band thereunderneath, as taught by Stout, in order to provide an alternative adjustable fastening means suitable for the wrist cuff.
Regarding claim 15, Kisilevich, Chanet and Stout, in combination, disclose the mitt as claimed in claim 14, but Kisilevich does not explicitly disclose wherein the fastener surfaces comprise hook and loop fasteners.  However, Stout teaches wherein the fastener surfaces comprise hook and loop fasteners (hook and loop fasteners on opposing surfaces of strap 48; fig. 3; col. 5, ll. 8-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mitt as disclosed by Kisilevich, with wherein the fastener surfaces comprise hook and loop fasteners, as taught by Stout, in order to provide an adjustable fastening means suitable for the wrist cuff.
Regarding claim 16, Kisilevich, Chanet and Stout, in combination, disclose the mitt as claimed in claim 15, and Kisilevich further discloses wherein the cuff comprises an inner flexible sleeve (wrist portion of mitt body 11, which is made of an elastic fabric material; see annotated fig. 1; paras. 0031-0032) surrounded by the outer cuff band (see annotated fig. 1).

    PNG
    media_image1.png
    688
    1301
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2015/0352408 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 08/25/2021 have been fully considered and addressed as followed.
Applicant Remarks: Applicant asserts that any swim glove is designed to fit relatively snugly and would not afford free manipulation of the user's fingers and thumb as claimed, and Kisilevich teaches away from a loose-fitting fabric covering.
Examiner's response: Examiner respectively disagrees.  It is first noted that the cited embodiment is a swim mitt having a single cavity, not a common swim glove having separated fingers. Second, it is well known that a lot of swimmers choose to open fingers when swimming, which allows water to pass through the fingers.  As a matter of fact, Kisilevich also discloses a swim glove having webs between fingers which are configured to spread apart a swimmer's fingers (figs. 1-2; para. 0031).  Therefore, a swim mitt does need a loose fit for a swimmer's hand to allow relatively free manipulation of the swimmer's fingers and thumb when swimming.  In the embodiment of a mitt, Kisilevich clearly discloses that the mitt allows the user to vary water drag based on the hand and finger position within the mitt body, such as by using fingers spread apart or close together (para. 0031) and the mitt body allows water to pass through (in para. 0033); therefore the mitt body must have a loose fit in order to permit the user to spread apart fingers in the mitt body.  Kisilevich's statement "The amount of drag may also be varied based on the size of body 11 and how tightly it fits on the user" should be interpreted under the circumstances of Kisilevich's invention with the prerequisite of the mitt body being capable of allowing the user's fingers to spread apart to allow water to pass through, and Kisilevich does not teach away from a loose fitting covering. 
Applicant Remarks: Applicant asserts that the cited art does not teach a front planar face is present in the covering regardless of whether the device is in use (with the user's hand therein) or not in use .
Examiner's response:  It is noted that the features upon which applicant relies (i.e., a front planar face is present in the covering regardless of whether the device is in use (with the user's hand therein) or not in use) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant Remarks: Applicant asserts that there is no teaching or fair suggestion to use the band widths with respect to claim 3, as such would change the mode of operation of the references.
Examiner's response:  First, Applicant does not provide any reason why using bands greater than 1 cm would change the mode of operation of the reference.  Second, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kisilevich's hand covering is intended to be used for aquatic exercise to build strength by varying degree of water resistance during movement through the water (para. 0002) and a mesh size is selected to provide the desired amount of water permeability (paras. 0032-0033).  Therefore, when a low water permeability is desired, it would be obvious to one of ordinary skill in the art to use small mesh openings plus wide bands to effectively reduce water permeability.
Applicant Remarks: Applicant asserts that a disclosure of a mesh fabric does not equate to the material being transparent or semi-transparent and a mesh may be completely light blocking with respect to claim 9.
Examiner's response: Examiner respectively disagrees.  First, with respect to Applicant's argument that a mesh may be completely light blocking, it is noted that Applicant does not provide any evidence or any example to justify this argument.  Second, the light transmission characteristics of Kisilevich's mesh fabric should be interpreted under the circumstances of Kisilevich's invention.  Kisilevich's mesh fabric has a mesh size selected to provide a desired amount of water permeability; and Kisilevich's mesh fabric as depicted in Figs. 1-2 comprises a significant number of large openings.  Therefore, Kisilevich's mesh fabric cannot be completely light blocking and is at least semi-transparent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732